



Exhibit 10.1
Enterprise Bank 2019
Variable Compensation Incentive Plan


Purpose and Objective
The 2019 Variable Compensation Incentive Plan (the Plan) incents and rewards for
both Bank and individual performance.
 
Participants
Regular team members who do not participate in an individual sales incentive
plan or an individual commission plan are eligible to participate in this plan.
Temporary and co-operative team members are ineligible to participate in this
plan. Other than as described elsewhere in this plan, you must be employed
through the last business day of the plan year to receive a payout. If your hire
date is after January 1 of the current plan year, you will be eligible for a
pro-rata payout, based on wages earned during the plan year.
 
Target Awards
You will have a target variable compensation opportunity (target percentage),
which is a percentage of your regular earnings (base salary) earned in the
current plan year.
 
Determination of Variable Compensation Payout
You will be assigned to a variable compensation incentive group based upon your
position and role. The attached addendum outlines your specific performance
factor(s).
 
The Bank must attain a level of 0.5 in Net Income performance factor (the
“threshold”) in the current plan year for a payout to be made. If the threshold
is achieved, the variable compensation incentive payouts will be determined by
the performance of each performance factor as shown on the addendum. The maximum
incentive opportunity to be paid under this plan is 150% of target.


Extraordinary Event
An extraordinary event, such as a windfall, composite federal or state
compliance, Community Reinvestment Act (CRA) or safety and soundness rating
below satisfactory, or another unusual event, may either positively or
negatively impact the Bank’s financial reports. The Compensation Committee will
have discretion whether the extraordinary event will impact the payout under the
Plan.
 
Payout Timing
The performance period is January 1 through December 31 of the current plan
year. If it is determined that participants will receive a payout under the
Plan, payouts will be received on or before March 15, following the plan year.
 
Retirement, Disability, or Death
If a participant retires after the age of 62 and has been employed for at least
three months in the current plan year, the participant is eligible to receive a
pro-rata payout upon retirement. If a participant passes away or employment ends
as result of disability during the plan year, the participant or the
participant’s beneficiary is eligible to receive a pro-rata payout. Payouts will
be based upon the participant’s wages earned in the current plan year, the
participant’s performance, and management’s estimate of year-end results at the
participant’s employment end date.
 
Clawback Provision
If the Bank’s reported financial or operating results are determined to be
subject to material negative restatement due to material noncompliance with any
financial reporting requirement under the securities laws, fraud, or misconduct
(other than a restatement caused by a change in applicable accounting rules or
interpretations), the Compensation Committee may require recoupment of full or
partial payout made to participants with an officer status of Senior Vice
President (SVP) or above.





--------------------------------------------------------------------------------





The Compensation Committee reserves the authority to approve, modify, or
disallow any payout proposed to be made under the Plan.


Addendum: Bankwide Group with Multiplier
                   
Bankwide Group with Multiplier
Performance Factor
Weight
Net Income
50%
Low Cost Deposit Growth
15%
Loan Growth
15%
Loan Quality
10%
Non-Interest Fee Revenue
10%

 
Performance Factor Grid Information
 
Variable Compensation for Performance Factors
 
 
Below Threshold
At Threshold (0.50)
(0.75)
At Target (1.00)
(1.25)
(1.50)
(1.75)
At Stretch (2.00)
There will be a 0% payout for the performance factor.
There will be a
50% payout for the performance factor.
  
There will be a 100% payout for the performance factor.
  
  
  
There will be a 200% payout for the performance factor.

 
Performance Factor Grid for Participant Scorecard*
Bankwide Group with Multiplier
Performance Factor
Threshold
  
Target
  
  
  
Stretch
0.5
0.75
1
1.25
1.5
1.75
2
Net Income*
28.50M
30.679M
32.857M
33.857M
34.857M
35.857M
36.857M
Low Cost Deposit Growth
0
25.3M
50.6M
62.6M
74.6M
86.6M
98.6M
Loan Growth
100M
169M
239M
271M
304M
336M
369M
Loan Quality
5.4M
4.5M
3.6M
2.7M
1.8M
900K
0
Non-Interest Fee Revenue
13.733M
14.633M
15.533M
16.433M
17.333M
18.233M
19.133M

 
Additional Performance Factors     
Annualized salaries and benefits expense multiplier for 2019:
•
If less than $48.939M, multiply actual payout percentage by 1.05

•
If between $48.939M - $49.239M, multiply actual payout percentage by 1.0

•
If more than $49.239M, multiply actual payout percentage by 0.95



*Net income results are determined after sales incentive and variable
compensation incentives are calculated. For example, if net income reaches 1.25
or $33.857M this creates approximately $488 thousand more in incentive
compensation expense after tax reducing net income below 1.25.  As such level
1.25 would be met only if net income were at a level that after the additional
incentive compensation expense net income exceeded the $33.857M. 







